DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-4, 6, 11-13, 19-21, 27-29, 35-37, 42 and 43 are pending in the instant invention.  According to the Amendments to the Claims, filed March 15, 2021, claims 1-4, 6, 11-13, 19-21, 27-29, 35-37, 42 and 43 were amended and claims 5, 7-10, 14-18, 22-26, 30-34 and 38-41 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/021080, filed March 7, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/639,846, filed March 7, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on December 22, 2021, is acknowledged: Group I - claims 1-4, 6 and 42.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.

	Moreover, the inventor or joint inventor should further note that claims 11-13, 19-21, 27-29, 35-37 and 43 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-4, 6 and 42 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H-1,2,4-triazol-5-yl)imidazo[1,2-a]pyrazine.
	The following title is suggested: CRYSTALLINE FORMS OF 8-(2-FLUOROBENZYL)-6-(3-(TRIFLUOROMETHYL)-1H-1,2,4-TRIAZOL-5-YL)IMIDAZO[1,2-a]PYRAZINE AS sGC STIMULATORS.
	Appropriate correction is required.


Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of 8-(2-fluorobenzyl)-6-(3-(trifluoro-methyl)-1H-1,2,4-triazol-5-yl)imidazo[1,2-a]pyrazine into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	Crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H-1,2,4-triazol-5-yl)imidazo[1,2-a]pyrazine of the formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	wherein the crystalline form is characterized by a powder X-ray diffraction pattern comprising at least three characteristic diffraction peaks at diffraction angles (º2) selected from the group consisting of 7.0º ± 0.2 º2, 8.3º ± 0.2 º2, 11.1º ± 0.2 º2, 14.3º ± 0.2 º2, and 15.0º ± 0.2 º2;

	wherein the crystalline form is characterized by a differential scanning calorimetry pattern as shown in Figure 2;

	wherein the crystalline form is characterized by a thermal gravimetric analysis pattern as shown in Figure 3; and

	wherein the crystalline form is characterized by a dynamic vapor sorption analysis pattern as shown in Figure 4.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The crystalline form of claim 1, wherein the crystalline form is further characterized by a powder X-ray diffraction pattern comprising at least four characteristic diffraction peaks at diffraction angles (º2) selected from the group consisting of 7.0º ± 0.2 º2, 8.3º ± 0.2 º2, 11.1º ± 0.2 º2, 14.3º ± 0.2 º2, and 15.0º ± 0.2 º2.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The crystalline form of claim 1, wherein the crystalline form is further characterized by a powder X-ray diffraction pattern comprising characteristic diffraction peaks at diffraction angles (º2) of 7.0º ± 0.2 º2, 8.3º ± 0.2 º2, 11.1º ± 0.2 º2, 14.3º ± 0.2 º2, and 15.0º ± 0.2 º2.

	Appropriate correction is required.


	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The crystalline form of claim 1, wherein the crystalline form is further characterized by a powder X-ray diffraction pattern comprising characteristic diffraction peaks at diffraction angles (º2) of 7.0º ± 0.2 º2, 8.3º ± 0.2 º2, 11.1º ± 0.2 º2, 14.3º ± 0.2 º2, 15.0º ± 0.2 º2, 15.9º ± 0.2 º2, 16.7º ± 0.2 º2, 17.6º ± 0.2 º2, 19.1º ± 0.2 º2, 20.2º ± 0.2 º2, 21.6º ± 0.2 º2, 24.9º ± 0.2 º2, and 25.8º ± 0.2 º2.

	Appropriate correction is required.

	Claim 42 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising the crystalline form of claim 1 and a pharmaceutically acceptable carrier or diluent.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-4, 6 and 42 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, substantially, in claims 1 and 2, respectively, is a relative term which renders the claims indefinite.  The term, substantially, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, substantially.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claims, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H-1,2,4-triazol-5-yl)imidazo[1,2-a]pyrazine has been rendered indefinite by the use of the term, substantially.  {See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960); In re Mattison, 509 F.2d 563, 184 USPQ484 (CCPA 1975); Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir.1988); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 2, 6 and 42 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claims 1 and 2 independently recite the broad limitation, at least three x-ray powder diffraction peaks at 2 angles selected from 7.0º, 8.3º, 11.1º, 14.3º, and 15.0º, and the claims also independently recite (1) at least four x-ray powder diffraction peaks at 2 angles selected from 7.0º, 8.3º, 11.1º, 14.3º, and 15.0º; (2) x-ray powder diffraction peaks at 2 angles of 7.0º, 8.3º, 11.1º, 14.3º, and 15.0º; and (3) x-ray powder diffraction peaks at 2 angles of 7.0º, 8.3º, 11.1º, 14.3º, 15.0º, 15.9º, 16.7º, 17.6º, 19.1º, 20.2º, 21.6º, 24.9º, and 25.8º, respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 6 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 6 recites the broad limitation, at least 10%, and the claim also recites (1) at least 15%; (2) at least 20%; and (3) at least 25%, respectively, which are the narrower statements of the limitation.

	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests cancelling the claim, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 6 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 6 is rejected under 35 U.S.C. § 112(d) because the recitation of a physicochemical property for a compound must result in a further structural limitation in the compound, in order to be further limiting.  In the instant dependent claim, crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H-1,2,4-triazol-5-yl)-imidazo[1,2-a]pyrazine, as recited in claim 1, has x-ray diffraction pattern peaks having a relative intensity of at least 10%,… or of at least 25%.  Consequently, since the physicochemical property of crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H-1,2,4-triazol-5-yl)-imidazo[1,2-a]pyrazine, as recited in claim 1, whereby crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H-1,2,4-triazol-5-yl)imidazo[1,2-a]pyrazine has x-ray diffraction pattern peaks having a relative intensity of at least 10%,… or of at least 25%, fails to result in a further structural limitation to crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H-1,2,4-triazol-5-yl)imidazo[1,2-a]pyrazine, as recited in claim 1, and/or fails to include all the limitations of crystalline Form A of 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H-1,2,4-triazol-5-yl)-imidazo[1,2-a]pyrazine, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624